No habiendo la parte apelante cumplido con los requisitos fijados en la orden de junio 9 de 1936 admitiendo la apelación interpuesta contra la sentencia de este tribunal de marzo 31, 1936, y vista la re-solución dictada con fecha 27 de julio de 1922 en el caso de Pabón v. Alvarado, núm. 2099 (31 D.P.R. 943), así como la dictada en diciem-bre 14 de 1926 en el caso núm. 3376, María del Rosario et al. v. Iliginio Allende Cruz et al. (36 D.P.R. 955), se declara con lugar la moción de los apelados y en su consecuencia se ordena el archivo de- este caso por abandono de la acción por parte del apelante.